DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 6-20) in the reply filed on 4/1/21 is acknowledged (Also see the interview summary included in this office action).
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The numerous references cited by applicant in the IDS have been made of record. While the statement filed clearly do not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory. Furthermore, 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention. Also, there is no requirement to explain the materiality of the submitted references. However, cloaking of a clearly relevant reference by inclusion in a 
The examiner fails to see how the references about: wearable sound box apparatus; spreadsheet user interfaces with flowsheets of a CPI simulation system; apparatus for physical layer routing in a wireless device; method, and apparatus for on-demand limited security credentials in wireless and other communication networks; method for modifying transmissions on specified wireless channels to reduce interference with higher-priority transmitters; pump system; etc., have any relevance to the instant invention. 
One of the IDS filed on 10/17/19 cites numerous US Application Numbers. 
37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. If a U.S. application being listed in an IDS has been issued as a patent or has been published, applicant should list the patent or application publication in the IDS instead of the application. Pending U.S. applications that are being cited can be listed under the non-patent literature section or in a new section appropriately labeled.
The examiner notes to applicant that if applicant wishes particular references cited during the prosecution to be considered, applicant should cite those references in the IDS. If applicant wishes particular office actions to be considered, applicant should cite those references in the IDS as non-patent literatures. In either case, a concise explanation for the relevance for each reference should be included. 
The examiner cannot possibly consider entire prosecution histories for the numerous amount of references (US Patent Applications) cited in the IDS. If applicant considers a portion of the prosecution be pertinent to the instant application, applicant 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the machine learning algorithm." There is insufficient antecedent basis for this limitation in the claim. Claims 6 or 10 does not recite any machine learning algorithm. It is unclear what is being referenced by the limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Macharia (US 20100082166). 
Regarding claims 6-9, 11-18 and 20, Macharia discloses a system comprising a control device (and method of using the same) comprising: 
one or more processors; and memory storing instructions [0066], [0070]: and a plant comprising: a distillation column [0004], [0020]; and a computing device 
Macharia further discloses that flashed overhead vapor from the primary distillation towers 36 may be transferred to one or more secondary distillation towers. The overhead vapor from the primary distillation towers 36 may be a high-purity biofuel (such as an ethanol/water mixture) which may be distilled close to its azeotropic point, but generally below fuel specification requirements ([0020]; [0021]; [0034]; [0049). 
Macharia also teaches that the measured variables may include the water content of the biofuel stream off the secondary distillation towers (the content of the head space, i.e. the vapor); biofuel product composition from one or more primary distillation towers; biofuel product composition from one or more secondary distillation tower; biofuel product composition from one or more dehydration units [0039]. 
Macharia further teaches determine, based on the one or more measurements and using the control conditions, a control instruction for the plant [0032], [0041]; and transmit the control instruction to the computing device [0034]; and wherein the computing device is configured to adjusted, based on the control instruction, equipment associated with the distillation column [0065]-[0066];
determining, by a computing device, control conditions for a plant comprising a distillation column; receiving, via a network, one or more measurements from a 
adjusting the control instruction based on a history of control instructions determined by the computing device [0032], [0034], [0041], [0065], [0066] (dynamic multivariate predictive model inherently learns from the previous control conditions);
controlling the output of a distillation sub-process by controlling, using model predictive control, the temperature of steam used in the distillation sub-process (abstract; Fig. 3; [0023]; [0034]: model predictive control involves predictive simulation); wherein the machine learning algorithm is an unsupervised machine learning algorithm, and wherein the machine learning algorithm is configured to determine control instructions based on plant yield [0038], [0065]-[0072]
receiving, from one or more sensors associated with the plant, plant data, wherein determining the control instruction for the plant is further based on the plan! data [0032], [0038], [0041], [0048]; 
receiving, from a second composition measurement device, one or more second measurements associated with the distillation column, wherein determining the control instruction for the plant is further based on the one or more second measurements [0032], [0041]. 
. 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Macharia (US 20100082166) in view of USSR (SU 154438). 
Regarding claims 10 and 19, modified Macharia discloses all of the limitations as set forth above. Macharia further discloses that flashed overhead vapor from the primary distillation towers 36 may be transferred to one or more secondary distillation towers. The overhead vapor from the primary distillation towers 36 may be a high-purity biofuel (such as an ethanol/water mixture) which may be distilled close to its azeotropic point, but generally below fuel specification requirements ([0020]; [0021]; [0034]; [0049). Macharia also teaches that the measured variables may include the water content of the biofuel stream off the secondary distillation towers (the content of the head space, i.e. the vapor); biofuel product composition from one or more primary distillation towers; biofuel product composition from one or more secondary distillation tower; biofuel product composition from one or more dehydration units [0039]. 
Macharia, however, does not teach that the measurement device may be a gas chromatograph analyzer. USSR (SU 154438) teaches a gas chromatograph analyzer for analyzing composition of vapors. Use of known technique to improve similar devices 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        6/9/21